Citation Nr: 0014488	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the Department of Veterans Affairs properly 
reduced the disability rating of a left knee disorder from 40 
percent to 0 percent, including whether the 40 percent rating 
should be restored.

2.  Whether the Department of Veterans Affairs properly 
reduced the disability rating of a left leg scar from 10 
percent to 0 percent.

3.  Whether the Department of Veterans Affairs properly 
reduced the disability rating of right shoulder disorder from 
10 percent to 0 percent.

4.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from September 1986 to 
November 1989.

This appeal is from April and September 1995 rating decision 
by the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO) and from a February 1996 rating decision 
by the Denver, Colorado, RO.  The April 1995 decision denied 
service connection for PTSD.  The September 1995 rating 
decision affirmed previously proposed reductions in 
disability ratings.  The February 1996 decision adjusted the 
implementation date of certain of the rating reductions.  The 
appellant moved her state of residence during the pendency of 
this case, and the Jackson, Mississippi, RO has certified the 
appeal as the agency of original jurisdiction.

The Board of Veterans' Appeals (Board) remanded the case to 
the Jackson RO in October 1998 to afford the appellant a 
hearing at the RO before a member of the Board who would 
decide her appeal.  See 38 U.S.C.A. § 7107(c), (d) (West 
Supp. 1999).  The hearing was held in March 2000, and the 
case is again before the Board.

The Board defers review of the left knee and the PTSD issues 
pending return of the case from the remand appended to this 
decision.

In an October 1997 statement, the appellant's representative 
stated the relief sought on appeal as service connection for 
PTSD, depression, and anxiety as a result of head trauma.  A 
June 1993 rating decision denied service connection for 
"generalized anxiety disorder also claimed as post traumatic 
stress disorder or a psychiatric condition, including 
conversion disorder."  Beginning with the November 1994 
statement from which the instant appeal arises, the appellant 
has consistently stated her claim as service connection for 
PTSD.  The RO has not adjudicated claims of entitlement based 
on other diagnoses in any rating currently subject to 
appellate review.  The Board has no jurisdiction over claims 
related to psychiatric conditions other than PTSD.  The 
matter of service connection for psychiatric diagnoses other 
than PTSD is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Reductions in ratings and compensation payments for a 
right shoulder condition and for a scar of the left leg were 
effective and implemented more than 60 days after written 
notice to the appellant of proposal to reduce the ratings and 
more than 60 days after written notice to the appellant of 
the final rating action ordering the reductions.

2.  The examination upon which the reduction of ratings was 
based was as full and complete as those upon which payment of 
compensation had been authorized and continued.

3.  Neither the right shoulder condition nor the scar of the 
left leg is subject to temporary or episodic improvement.

4.  The examination upon which the reduction of ratings was 
based showed the appellant's right shoulder and left leg scar 
disabilities to be noncompensably disabling and likely to 
remain so under the ordinary conditions of life.

5.  The RO denied a claim for service connection for PTSD in 
June 1993.

6.  The RO notified the appellant by letter of July 20, 1993, 
of the disallowance of service connection and of her 
appellate rights.

7.  The appellant did not initiate an appeal from the June 
1993 rating decision by July 20, 1994.

8.  Evidence presented or secured since the June 1993 rating 
decision comprises VA examination and treatment records that 
show diagnosis of PTSD and associate the disorder with events 
in service that are documented in the service medical 
records.

9.  The appellant has testified that she was raped and 
otherwise sexually abused in service; no development of facts 
relevant to this testimony has occurred.


CONCLUSIONS OF LAW

1.  Reductions of ratings of the right shoulder and of the 
scar of the left leg disabilities were implemented properly 
in accordance with applicable law and regulation.  
38 U.S.C.A. §§ 501, 5112(b)(6) (West 1991); 38 C.F.R. 
§§ 3.344(a), (c), 4.1, 4.10, 4.71a Diagnostic Code 5299-5203, 
4.119 Diagnostic Codes 7804, 7805 (1999).

2.  The rating decision of June 1993 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

3.  New and material evidence has been presented or secured 
requiring reopening of the appellant's claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

4.  The claim for service connection for PTSD is well 
grounded, and VA has not discharged its duty to assist in 
obtaining facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal a negative psychiatric history 
and examination on entrance into service.

Emergency room records from John F. Kennedy Medical Center 
(JFKMC) of April 15, 1988, reveal the appellant was in a 
motor vehicle accident (MVA) that evening and was transported 
from the scene to JFKMC by ambulance.  The initial emergency 
room report noted she had been wearing a seat belt.  The 
appellant denied loss of consciousness; she arrived awake, 
alert, and uncooperative.  Cranial nerves were grossly 
intact.  There was an abrasion of the left knee and other 
wounds.  After treatment and a series of x-rays showing no 
fractures, the appellant was discharged home.

The next day, the appellant returned to the emergency room 
for wound checks.  She had not filled the antibiotic 
prescription given her, and she had been walking on her left 
leg.  She complained of multiple discomforts.

An April 18, 1988, referral for neurology evaluation noted 
the initial injuries had included lacerations, contusions, 
and abrasions of her right shoulder and left lower leg.  
Neurology examination revealed 4+/5 motor response in flexion 
of the left foot and in the right upper extremity; motor 
function of the lower extremities (except as noted) was 
normal.  The examiner expressed concern about the asymmetric 
reflexes and weakness and recommended skull x-ray and brain 
CT scan.

The appellant had VA hospitalization from April 19 to 22, 
1988.  Left leg x-ray revealed no tibia or fibula fracture.  
The left leg laceration appeared to be healing without 
infection.  An electroencephalogram (EEG) and brain CT scans, 
with and without contrast, were within normal limits.  
Further follow-up was to be through the Coast Guard.  
Subsequent records through April noted the left leg 
laceration was healing well.

Starting in May 1988, the appellant was followed at VA 
rehabilitation medicine service.  The initial report 
summarized the medical history from the accident to that 
time.  Examination revealed complaints of pain in the foreleg 
area, without sensory deficit.  There was normal motor 
function of all extremities; the left leg was not tested 
because of complaints of pain.  A neurosurgical note of June 
1, 1988, stated the appellant was observed sleeping in a 
semiprone position with no sign of discomfort.

Examination during June 1988 VA hospitalization showed a 
healing laceration of the left leg.  Strength in the muscles 
of all extremities had improved.

In July 1988 the appellant had neuropsychological testing for 
cognitive impairment due to head injury, which included tests 
of motor ability.  The tests of grip strength for both hands 
(above average), pure motor speed (severely impaired), 
complex motor speed (moderately impaired in the dominant and 
normal in the non-dominant hand) were felt to show such stark 
discrepancies as to be very unlikely due to organic factors 
and probably due at least in part to emotional factors.

In an August 10, 1988, discussion about an upcoming 
psychiatric evaluation, the appellant expressed an ongoing 
belief that she had ligament, muscle and tendon damage from 
the MVA.  The examiner noted having told the appellant 
several times that that was untrue, and that repeated 
orthopedic examinations had failed to find any organicity.

On examination on August 29, 1988, the examiner noted the 
appellant had alcohol on her breath.  She complained of 
cramping pain in the left leg in the anterior thigh with 
constant stabbing pain in the left knee and anterior tibial 
area for the past several days.  The examiner noted she was 
in no acute distress until the time of the examination.  The 
appellant demonstrated flailing and apparent acute distress 
and similar dramatic pain responses on palpation of the knee 
and anterior tibial area.  The examiner's assessment included 
strong overtones of a personality or character disorder and 
left leg pain of undetermined etiology.  The examiner noted 
that VA reported a bone scan was negative for osteomyelitis.  
The plan included continued use of a cane or crutches as 
needed, despite absolutely no medical indication for it or 
the knee brace in the examiner's view.

A psychological evaluation in September 1988 produced 
diagnoses of conversion disorder, recurrent, and personality 
disorder not otherwise specified, with narcissistic, 
dependent, and immature features.  The examiner commented 
that the appellant's inability to accept psychological 
reasons for her continued dysfunction was accentuated by her 
anger and frustration whenever she was made to face reality.  
The examiner recommended inpatient neurological and 
orthopedic evaluations.

In October 1988, a Coast Guard medical board reached 
diagnoses including [left] lower leg laceration, conversion 
reaction, and mixed personality disorder.  The board 
summarized the history of the April 1988 MVA and the course 
of treatment, subjective complaints, and objective findings.  
The board noted that repeated examinations of the left lower 
leg had failed to demonstrate any abnormalities, despite the 
appellant's demonstrative responses and reports of pain.  
Currently, the appellant complained of persistent anterior 
tibial pain along with inability to lift, squat, run or jump.  
Evaluation of the right shoulder was unremarkable.  On 
examination, the left lower leg revealed a well healed, 7-cm. 
laceration over the anterior left tibia.  Neurologic 
examination was completely normal.

A July 1989 orthopedic treatment record noted the appellant's 
complaints of right shoulder pain.  She denied weakness or 
dysesthesia.  Examination of the right shoulder showed full 
range of motion with minimal impingement at 90 degrees and 
5/5 motor strength in both upper extremities.  No diagnosis 
was reported.

In July 1989, a Coast Guard physical evaluation board reached 
a diagnosis of conversion disorder; psychogenic pain 
disorder, psychogenic symptoms productive of mild social and 
industrial impairment.  The Coast Guard Physical Review 
Council concurred in the diagnosis in September 1989.  The 
appellant had submitted a statement to the effect that she 
would rebut the findings.  She did not file a timely 
rebuttal.

The appellant sought neurologic evaluation in August 1989 for 
complaints of pain in the right shoulder.  The evaluation was 
essentially negative.  The examiner noted the appellant's 
ongoing rehabilitation and that there was no further need for 
neurology [follow-up].

On orthopedic examination for right shoulder pain in August 
1989, the examiner noted no right shoulder atrophy, 
tenderness anterior to the acromion, weak abduction and 
flexion, external rotation to 30 degrees bilaterally.  The 
impression was impingement versus rotator cuff tear.  
Orthopedic follow-up in August 1989 noted right shoulder x-
ray study was within normal limits.  The impression was right 
shoulder rotator cuff symptoms with impingement, improved 
with exercise.

On VA outpatient examination of the right shoulder in October 
1989, the appellant reported a six-month history of right 
shoulder pain.  She reported post-MVA pain that had subsided 
and then recurred.  On examination, the right shoulder was 
tender around the joint capsule and rotator cuff.  Range of 
motion was reduced in all directions.  There was no apparent 
atrophy and the shoulder was neurovascularly intact.  The 
impression was partial rotator cuff injury with decreased 
range of motion.  The examiner referred the appellant to 
physical therapy.

An October 1989 VA initial physical therapy evaluation noted 
a diagnosis of right rotator cuff tear.  The appellant 
complained of tenderness to palpation of the tricipital 
groove and deltoid insertion as well as intermittent numbness 
in the dorsum of her right hand.  She reported weakness in 
the right shoulder since an April 1988 MVA.  On examination, 
the right shoulder had no atrophy, swelling or redness.  
Active and passive ranges of motion were equal, flexion was 
135 degrees, abduction was 95 degrees, external rotation was 
65 degrees, and internal rotation was 85 degrees.  All other 
motions of both upper extremities were within normal limits.  
All right shoulder motions had "empty end" feel with 
significant guarding.  The right shoulder capsule was 
hypermobile; all other aspects were within normal limits.  
Manual muscle test showed all right shoulder motions were 
4/5; wrist flexors (triceps and biceps) were 5/5.  The 
examiner recommended physical therapy to treat pain, weakness 
and decreased range of motion of the right shoulder.

VA examination in February 1990 included general medical, 
neurologic and orthopedic examinations.  The appellant 
reported a history of the April 1988 MVA and injuries 
sustained in that incident.  Current complaints included 
occasional numbness and tingling of the right arm and hand 
and pain and numbness in the left leg from the knee down.  
The general medical examination noted dryness of the skin and 
referred to the specialists' examinations for other pertinent 
diagnoses.

The February 1990 neurology examiner noted that the 
appellant's primary complaints regarding her right shoulder 
and left leg were orthopedic.  She complained that her right 
shoulder frequently swelled and that she had some loss of 
sensation in her left leg from the knee down, mainly 
anteriorly, related to the scar.  Neurologic examination 
revealed normal muscle tone and strength without atrophy, 
fasciculations or abnormal movements.  Decrease in sensation 
of pain and temperature over the anterior left calf distal to 
the scar was the only sensory abnormality.  Deep tendon 
reflexes were normal and equal; there were no pathologic 
reflexes or clonus.  The impression was neurologic deficits 
as described.

On February 1990 orthopedic examination, the appellant 
reported right shoulder pain.  She reported that weather 
increased her symptoms, which were about as usual on current 
examination.  She opined that left leg numbness below the 
knee was due to the laceration.  There was a crescent-shaped 
2 1/2 inch scar on the anteriomedial aspect of the left leg in 
its proximal third with apparent marked hyperesthesia in the 
scar and paresthesias below the scar, which include decreased 
perception in the foot and sole.  The examiner could not 
identify a motor pattern; he found the condition difficult to 
evaluate because of a flexion contracture and the 
hyperesthesias.  The appellant could lift her sitting weight 
with her hands on the table.  The right shoulder was 
diffusely enlarged.  There was tenderness in the pectoral 
region and moderate crepitus with rotation.  Abduction was 
limited by 30 degrees in the frontal plane and forward 
flexion was limited by 20 degrees.  The examination 
impressions included painful scar and paresthesias of the 
left leg, and residual right shoulder impairment and pain 
with mild neurological pattern objectively and rather marked 
subjective features.

In April 1990, the appellant had repeat neuropsychological 
testing for comparison to the July 1988 tests.  Other than 
the two closed head injuries she reported, her neurological 
history was felt to be unremarkable.  Testing revealed no 
significant sensory or other physical handicaps that affected 
test performance, other than motor slowness.  Graphomotor 
skill in copying a simple design was within the borderline 
range.  Her copy of the Rey Complex Figure was spatially 
intact though adversely affected by a planning problem.  
Visuomotor speed was moderately impaired, though better on a 
more complex fine motor speed task.  Pure motor speed was 
moderately impaired in the right hand.  Fine motor speed on 
the right hand was mildly impaired.  The conclusion was that 
test findings indicated borderline overall impairment of 
mental abilities due to organic factors, with some unusual 
inconsistencies that suggested some functional impact on her 
test performance, notably a general pattern of better 
performance on more difficult tasks than on less difficult.  
It was felt that digital motor speed, psychomotor efficiency, 
and fine motor skill in the right hand had improved.

A VA vocational rehabilitation counseling report of May 1990 
noted the appellant had expressed interest in clerical-
administrative, computer, or outdoor work.  She had obtained 
work as a clerk-typist, which she did not like because it 
lacked computer involvement.

In August 1990, VA awarded service connection, in pertinent 
part, for scar, painful, left leg, rated 10 percent disabling 
under diagnostic code 7804; and shoulder impairment, right, 
with pain and slight limitation of motion secondary to MVA, 
rated 10 percent disabling under diagnostic code 5299-5203.  
The effective date of rating for each disability was November 
23, 1989, the day following separation from service.

On VA examination in November 1990, the appellant complained 
of shoulder inflammation daily limiting her use of the right 
arm and limited use of left leg due to swelling of knee and 
loss of feeling in lower leg and sometimes extreme pain.  
There was a 2 1/2 inch scar on the inner aspect of the upper 
third of the left leg and a 3/4 inch scar over the inner aspect 
of the left knee.  The right shoulder flexed forward and 
abducted to 160 degrees.  There was some tenderness over the 
right shoulder girdle area.  The diagnoses included rule out 
traumatic arthritis of the right shoulder.

The appellant had VA examinations in November 1992 
comprising, in pertinent part, a neurologic examination, an 
orthopedic examination, and a medical examination that 
apparently reviewed the specialists' examinations and stated 
overall diagnoses.

On November 1992 neurologic examination, the appellant 
reported the April 1988 MVA with loss of consciousness and 
trauma of the right shoulder and left lower extremity.  Among 
many neurological complaints, she reported loss of use of the 
right arm and hyperesthesia in the left leg, essentially 
constantly, but intermittently worse without reason.  On 
motor examination, the appellant did not wish to use the 
right upper extremity, keeping it in a fixed posture.  
Objective testing of all muscle groups was normal, as was 
strength in all other extremities.  Reflexes were 2+ and 
symmetric.  The impression was that the appellant had 
numerous neurological symptoms that were not objectively 
documented by examination.  There was no evidence of 
subjective neurologic abnormalities other than the local 
hyperesthesia noted on examination.

On VA orthopedic examination in November 1992, the appellant 
reported her April 1988 MVA, stating she had no specific 
recollection of the accident, and further reporting a history 
of her injuries according to her best recollection and 
belief.  She reported thinking she injured her right shoulder 
in the MVA.  She currently complained of pain, stiffness, and 
swelling with difficulty using the shoulder.  On examination, 
there was a healed, four-inch scar on the left lower 
extremity, which was hypersensitive to palpation.  There was 
no muscle weakness.  The right shoulder had full flexion and 
extension, internal and external rotation.  Abduction was 
full with prompting.  There was generalized tenderness in the 
shoulder.  X-rays of the shoulder revealed no specific 
abnormality.  There was no impairment directly attributable 
to an orthopedic problem.  The examiner questioned whether 
the shoulder symptoms could be a neurological problem.  The 
examiner did not state specific diagnoses.

On VA medical examination in November 1992, the examiner 
noted the appellant's history.  Current complaints included 
hypersensitivity over scars of the left leg and left knee.  
The examiner noted the numerous instances of VA examination 
and treatment for multiple discomforts and sensitivities.  On 
examination, the skin had scars of the left lower leg and of 
the left knee.  Right shoulder abduction was limited to 
approximately 145 degrees.  After noting the above reported 
neurologic, orthopedic, and x-ray studies, the examiner 
diagnosed post-traumatic arthralgia of both shoulders, left 
knee and left leg by history; and multiple scars including 
the left knee, by history.

In May 1993, the appellant submitted an informal claim for 
service connection for PTSD.  The RO denied the claim in a 
June 1993 rating decision.  The RO notified the appellant of 
the denial in a letter dated July 20, 1993, with which was 
enclosed notice of appellate rights and procedures.

The June 1993 rating decision also denied increased ratings 
for all service-connected disabilities.  The rating was based 
on service medical records and other post-MVA treatment 
records, VA vocational rehabilitation records, and VA 
examinations of October and November 1992.  The rating 
decision noted the current examinations showed improvement in 
several disabilities, but, giving the appellant the benefit 
of the doubt, the ratings would be continued pending 
reexamination in one year.

The appellant had VA examinations in November 1994 comprising 
a general surgical examination and an orthopedic examination.  
The appellant gave the surgical examiner a history of MVA in 
1988 with avulsion of tissue in the upper third of the 
anterior aspect of the left leg with plastic surgery type of 
repair with good result and some tenderness in the scar and 
hypersensitivity to touch.  She reported no functional 
defects in the scar.  Objectively, the examiner noted that 
the upper third of the anterior aspect of the left leg had a 
2 1/2 inch well-healed incision with no keloid formation and no 
functional defect, and movement of the leg on touching the 
scar was somewhat hypersensitive and gave her some discomfort 
with tight clothing.  The diagnosis was 2 1/2 inch scar, upper 
third anterior aspect of the left leg with hypersensitivity 
to touch.

On VA orthopedic examination, the appellant reported a 
history of MVA in 1988 with injuries including her left calf 
and right shoulder.  On examination, of the left knee, the 
appellant was apprehensive and hyperreactive.  Every attempt 
to examine the knee resulted in jumps and jerks and avoidance 
movements even to light touch on the thigh, calf, or anywhere 
else.  The examiner described the scar of the left leg as on 
the calf, just medial to the tibia, approximately 3 inches 
long and 1/2 inch wide, and apparently tender when touched.  
The examiner noted that touching the scar in any manner 
elicited a jerking response in attempt to push the hand away, 
but when touched with her concentration on her knee, there 
did not seem to be any hyperreaction or reaction to soreness 
or tenderness.

Regarding the right shoulder, the appellant reported it had 
improved considerably since the MVA, but sometimes her right 
arm and especially her right hand went completely numb.  She 
reported she could not move or use the arm for a long time, 
although she could now write with it, eat with it, and comb 
her hair, but she had pain with any over-the-shoulder 
activity, and intermittent numbness in the right hand came 
and went rapidly.  She reported difficulty holding small 
objects and found fine activity difficult.  Examination of 
the right shoulder revealed essentially full range of motion 
when the examination is carried out with distraction and 
energy.  There was 180 degrees of forward elevation and 
lateral abduction.  There were 45 degrees of extension and 
approximately 90 degrees of internal and external rotation 
with the arm abducted.  She could get her hand behind her 
back and reach up to about the T10 level.  External rotation 
was normal.  Muscle strength appeared normal throughout the 
shoulder and the right biceps measured 31 cm. compared to 30 
cm. on the left.  There was no significant atrophy of the 
right shoulder muscles compared to the left.  Grip strength 
was good bilaterally, but somewhat weaker on the right.  
There was full range of motion of the right elbow, wrist, 
hand and fingers.  There were no vascular abnormalities.  She 
denied sensory abnormalities on current examination.  The 
examiner did not detect crepitance in the right shoulder, 
although the appellant stated it was painful in the overhead 
arc.  X-ray studies of the right shoulder revealed no gross 
abnormality.  The diagnosis for the right shoulder was 
contusion to the right shoulder with possible rotator cuff 
contusion with minor impingement syndrome, but very little 
found objectively on examination to substantiate the 
appellant's claim to pain and discomfort; no neurological 
deficit identified today.  The examiner did not make an 
explicit diagnosis regarding the scar, but he identified the 
problem as painful scar on the left calf with possible minor 
neuroma in a hyperreactive individual rather than true 
pathology identified.

In November 1994, the appellant filed an informal claim for 
service connection for PTSD.  The RO requested service 
records to support the claim and requested the appellant to 
identify and provide details of the events she alleged 
precipitated PTSD, including any that transpired before or 
after service, as well as a description of the changes in her 
behavior and employment history following the precipitating 
events.  The RO informed her that she could discuss these 
matters with a VA psychiatrist, and the RO would arrange an 
interview at her request.

In an April 1995 rating decision, the RO proposed reduction 
of rating to 0 percent for left knee, left leg scar, and 
right shoulder disabilities.  The rating changed the 
nomenclature for the scar from "painful scar" to "scar" 
and the diagnostic code from 7804 (scar, superficial, tender 
and painful on objective demonstration) to 7805 (scar, 
other).  The RO also denied the claim for service connection 
for PTSD.  A letter from the RO of June 3, 1995, informed the 
appellant specifically of the proposal to reduce the rating 
of her left knee disability, stated the resulting combined 
disability rating and the purported corresponding dollar 
amount of compensation payments.  The letter did not 
specifically mention any of the other actions in the April 
1995 rating decision.  Enclosures with the letter comprised a 
copy of the rating decision and of appellate rights and 
procedures.

In a statement received by VA in July 1995, the appellant 
reported traumatic events and changes in behavior.  She 
reported having no memory for the 1988 MVA or for years 
before or months afterwards.  She reported a chief in her 
unit raped her.  She reported changes in her behavior since 
the MVA, primarily since 1992.  She reported symptoms, 
inability to maintain employment, and failed relationships.

In another statement received by VA in July 1995, the 
appellant reported that her November 1994 VA examination was 
cursory, that the doctor caused excruciating pain on pushing 
her knee, and that he never touched her scar.  She stated 
that had he touched the scar, she would have known, because 
of its hypersensitivity.  She described other aspects of the 
examination that she felt were inadequate to evaluate her 
disability accurately.

Subsequent to the April 1995 rating decision, the RO obtained 
and the appellant submitted additional VA outpatient records.  
A record of October 1993 showed complaint of increasing right 
shoulder pain.  Records of November 1994 to February 1996 
showed the appellant complained of right shoulder pain.  In 
July 1995 she was seen for complaints of right shoulder pain 
for several months with an impression of chronic joint pain 
due to MVA.

September and October 1995 VA pain clinic records show 
treatment for pain in shoulders, left lower extremity, and 
other joints; the diagnosis was "fibromyalgia diagnosed in 
1989."  The initial pain assessment tool identified five 
subjective areas of pain including "shoulders/neck" and 
"left lower leg."  The intensity of pain was described on a 
scale of one to five, with five the most intense.  The 
appellant reported current pain intensity as three to four 
for the shoulders and four for the left lower leg.  The worst 
pain experienced was at level five for all areas and the 
least pain experienced was level 2 for the shoulders/neck and 
level one for the left lower leg.  She described the quality 
of the pain, precipitating and alleviating activities or lack 
of such.  The appellant attributed all areas of pain to the 
1988 MVA.  The pain clinic analysis was that chronic pain in 
the neck, shoulders, hands, and low back were related to 
fibromayalgia; left lower extremity pain was related to the 
MVA.

An October 1995 physical therapy record noted the appellant's 
report of severe right shoulder and left lower extremity 
pain.  The assessment was bilateral upper extremity flexion 
and abduction limited to 80 degrees.  The appellant reported 
hypersensitivity over the left lower extremity scar.  A 
subsequent October 1995 pain clinic record indicated 
reduction in pain in all areas from five to three with 
physical therapy.  A January 1996 reevaluation noted the 
appellant's complaints of increasing right shoulder pain 
inconsistent with "HEP [sic]."  Neuromuscular testing of 
bilateral upper extremities was within full limits.  Right 
shoulder range of motion was 105 degrees of flexion, 115 
degrees of abduction, 70 degrees of external rotation and 
full range of internal rotation.

VA treatment records reveal the following regarding PTSD.  An 
October 1992 record noted complaints of nightmares, anxiety 
and difficulty sleeping since an April 1988 MVA; no diagnosis 
was stated.  A November 1992 VA gastrointestinal clinic 
record noted a history of PTSD (closed head trauma).  
Outpatient mental health records from April 1995 to 
February1996 show impression of and treatment for PTSD, 
including impressions of PTSD and PTSD related to MVA.  The 
appellant several times reported sexual molestation in 
adolescence and while in the Coast Guard.  In a May 31, 1995, 
psychiatric interview she reported a history of multiple 
instances of sexual abuse in childhood and a vague report of 
sexual abuse in the Coast Guard.  She also reported that she 
was studying occupational therapy in college.

In September 1995, the RO performed a rating action to 
implement reduction of the ratings of the left knee, left leg 
scar, and right shoulder disabilities, setting the effective 
date of reduction as January 1, 1996.  The RO informed the 
appellant of the final reduction of the left knee rating in a 
letter apparently dated October 2, 1995, with which was 
enclosed a copy of the September 1995 rating decision and 
information on appellate rights and procedures.  The RO 
informed the appellant in a letter dated October 3, 1995, of 
the proposal to reduce the rating of the left leg scar and 
the right shoulder disabilities, noting that the letter of 
June 3, 1995, had incompletely informed her of the several 
proposed rating reductions by omitting those proposals.

In a February1996 rating decision, the RO noted that VA had 
not reduced the rating for the left leg scar and right 
shoulder disabilities on January 1, 1996, because of the 
misinformation provided the appellant.  The RO notified the 
appellant of the March 1, 1996, reductions in a letter dated 
March 1, 1996, enclosing a copy of the rating decision and 
notice of appellate rights and procedures.  Compensation and 
pension award forms of record reveal that the RO reduced 
compensation payment to the 30 percent rate and dollar amount 
effective January 1, 1996, and to the 10 percent rate and 
dollar amount on March 1, 1996.

The appellant testified at a VA hearing in Cheyenne, Wyoming, 
in July 1996 on the matters at issue in this appeal.  The 
appellant testified that her VA examination in November 1994 
was inadequate because the examiner never spoke to her, asked 
no questions, disregarded her questions, did not tell her why 
she was being examined, and did not touch her left leg scar.  
When asked if she saw one or more than one examiner that day, 
she replied, "It was him."  She reported that he did not 
use any measuring instrument, but he grabbed her knee and she 
nearly hit him because of her hypersensitivity.  She further 
described her reactions and mental state during the 
examination.  She reported the level of her pain on a scale 
of one to 10 as never less than seven, 10 being the greatest 
pain.  She reported on her medicinal regimen for pain 
management, indicating she used pain medication irregularly 
because of her ulcer and she became tired of living on 
painkillers.  She reported beginning VA physical therapy in 
August or September 1995.

Regarding her right shoulder, she described the difficulty 
she had writing in school.  She said she had crepitus in her 
shoulder when she raised it above her shoulder, but she 
attempted to use it as little as possible because of pain.

Regarding the scar of the left leg, she reported it changed 
color and was extremely sensitive to any touch because the 
nerves were close to the surface.  She stated that a brace 
prescribed by physical therapy or tight clothes touching the 
scar caused pain.

She said she had not had physical therapy recently because of 
scheduling problems.  She said her scar occasionally showed a 
big black mark for which she did not see a doctor because she 
had learned to live with it.  She said the scar became warm 
to the touch and also very cold.

Regarding PTSD, the appellant reported having a diagnosis, as 
indicated by a letter she was submitting at the hearing.  She 
described the effect of the symptoms on various areas of her 
life.  She described her mental state from the time she was 
in service to the present.  She reported getting a medical 
discharge with psychological issues.  She asserted it was 
PTSD called by other names in the service.  She said PTSD was 
first diagnosed at a VA mental health clinic in Florida in 
1990.  She mentioned so-called sexual harassment in service, 
which she did not report because of her cognitive impairment 
and confusion after the MVA and it being a superior.

A July 1996 statement form a VA mental health counselor 
stated the appellant had been seen in the PCT program since 
December 7, 1995, with a diagnosis of PTSD from both sexual 
harassment and vehicle accident while on active duty.

A VA examination of October 17, 1996, included a history, 
notation of current complaints, clinical interview, and 
mental status examination.  The examiner reached multiple 
psychiatric diagnoses including PTSD.

The appellant testified before the undersigned at a March 
2000 hearing.  The appellant acknowledged the issues on 
appeal.  The appellant's representative asserted, 
essentially, that the RO reduced the several disability 
ratings without adequate examination, without any special 
testing, and in disregard of the evidence showing ongoing 
disability without improvement of any of the disabilities.  
The representative noted the appellant's repeated statements 
that the examination based on which the ratings were reduced 
was improperly performed because the examiner did not take 
due consideration of her situation and did not actually 
examine some of the areas at issue.  Regarding PTSD, the 
representative asserted, in essence, that the evidence of 
record required allowance of the claim.

Regarding the scar of the left leg, she described ongoing 
severe sensitivity and pain with any touch.  Regarding the 
right shoulder, she reported the current status regarding 
pain, swelling, and limitation of motion and the limitation 
of activities resulting from the right shoulder's condition.  
Regarding PTSD, the appellant described the effect of the MVA 
in service on her mental health and the social, educational 
and industrial effect in her life.



II.  Analysis of Reduction of Ratings

To the extent that a disagreement with a reduction in 
disability rating may be deemed a claim for VA benefits 
within the meaning of the requirement that claims be well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), the 
appellant's claim plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Her assertion that she had had no 
improvement in the reduced disabilities at the time of the 
reduction and her submission of medical evidence showing 
treatment and complaints pertinent to the disabilities make 
the claim plausible, and therefore well grounded.  Maragni v. 
Derwinski, 2 Vet. App. 266, 270 (1992).

The record on appeal appears to be complete.  Evidence 
predating the effective date of a reduction in rating is 
pertinent to the question whether a reduction was proper.  
The appellant has not informed VA of any pertinent evidence 
that is not of record.  The record on appeal comprises 
service medical records, including those from the private 
facility at which the appellant was initially treated 
following the April 1988 MVA.  The RO has obtained or the 
appellant has submitted VA medical records from the several 
VA facilities at which she has reported treatment.  VA 
vocational rehabilitation records have been obtained or 
submitted.  A letter from the RO to the appellant of February 
14, 1996, requesting she provide authorization for VA to 
obtain private medical records to which she referred appears 
to be an erroneous request, as the correspondence to which 
the letter referred did not reference private treatment.  VA 
has no outstanding duty to assist the appellant to develop 
facts pertinent to her claim in this case.  38 U.S.C.A. 
§ 5107(b) (West 1991).

VA claims adjudicators and the Board have constructive notice 
of VA records for purposes of claims adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Whereas the evidentiary 
questions in this case pertain to facts prior to the 
effective date of the rating reductions at issue, i.e., 
whether the complete record before VA on which the reduction 
was based permitted the reduction, constructive notice of VA 
records post-dating the rating reductions are immaterial and 
not for consideration in this case.  The appellant suffers no 
prejudice in their absence from the record on appeal.

The reduction of disability ratings in this case raises two 
general areas for consideration, the substantive or factual 
basis for the reductions, and the procedure employed in 
implementing the reductions.  Failure to meet either set of 
considerations renders the reduction improper.  The Board 
here addresses the procedure first.

A.  Procedural Requirements

Statute prescribes timing requirements for the reduction of 
disability compensation payments.  38 U.S.C.A. § 5112(b)(6) 
(West 1991).  VA regulations prescribe the procedure for 
reduction of disability evaluations that result in reduction 
of compensation payments in further detail:

Reduction in evaluation--compensation.  
Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, a rating proposing the reduction or 
discontinuance will be prepared setting 
forth all material facts and reasons.  
The beneficiary will be notified at his 
or her latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level.  Unless otherwise 
provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will 
be reduced or discontinued effective the 
last day of the month in which a 60-day 
period from the date of notice to the 
beneficiary of the final rating action 
expires.
* * *
Predetermination hearings.  (1) In the 
advance written notice concerning 
proposed actions under paragraphs (d) 
through (h) of this section, the 
beneficiary will be informed that he or 
she will have an opportunity for a 
predetermination hearing, provided that a 
request for such a hearing is received by 
VA within 30 days from the date of the 
notice.  . . . .  If a predetermination 
hearing is timely requested, benefit 
payments shall be continued at the 
previously established level pending a 
final determination concerning the 
proposed action.  (2) Following the 
predetermination procedures specified in 
this paragraph and paragraph (d), (e), 
(f), (g) or (h) of this section, 
whichever is applicable, final action 
will be taken.  If a predetermination 
hearing was not requested or if the 
beneficiary failed without good cause to 
report for a scheduled predetermination 
hearing, the final action will be based 
solely upon the evidence of record.  
. . . .  Whether or not a 
predetermination hearing was conducted, a 
written notice of the final action shall 
be issued to the beneficiary and his or 
her representative, setting forth the 
reasons therefor and the evidence upon 
which it is based.  Where a reduction or 
discontinuance of benefits is found 
warranted following consideration of any 
additional evidence submitted, the 
effective date of such reduction or 
discontinuance shall be as follows:  (i) 
Where reduction or discontinuance was 
proposed under the provisions of 
paragraph (d) or (e) of this section, the 
effective date of final action shall be 
the last day of the month in which a 60-
day period from the date of notice to the 
beneficiary of the final action expires.

38 C.F.R. § 3.105(e), (i) (1999).

Review of the appellant's submission between June 3, 1995, 
and the March 1996 receipt of her substantive appeal in which 
she requested a hearing on appeal reveal no timely request 
for a predetermination hearing regarding any proposed 
reduction at issue in this appeal.  The appellant did request 
in a letter received July 12, 1995, that her rating not be 
reduced until she could marshal her evidence to appeal; she 
stated her understanding that she had one year to gather 
evidence.  This letter was not a request for a 
predetermination hearing in substance, and it was untimely as 
one if it were.  38 C.F.R. § 3.105(i) (1999).  Consequently, 
there is no procedural defect in the timing of any rating 
reduction as relates to predetermination hearings.  38 C.F.R. 
§ 3.105 (i) (1999).

The formal letter of June 3, 1995, stated the proposal to 
reduce only one disability rating, limiting the explicit 
notice to the rating of the left knee only.  The letter of 
June 3, 1995, enclosed a copy of the rating decision, which 
clearly stated the proposed reduction as to all ratings and 
the resulting combined rating reduction from 60 percent to 10 
percent.  The letter informed the appellant of her right to a 
predetermination hearing and all pertinent time constraints 
on her action.  The letter, however, informed the appellant 
that her rating would be reduced to the 30 percent level and 
stated the amount of compensation at the 30 percent as the 
amount of her compensation payments following the proposed 
reduction.

Although this notice was contradictory to the enclosed rating 
decision, and possibly confusing, VA did not ultimately 
reduce the right shoulder or left leg scar ratings in 
accordance with the schedule set out in the June 3, 1995, 
letter.  Therefore, the contradiction and omissions of the 
formal notice letter did not abrogate her right to notice.  
38 C.F.R. § 3.105(e) (1999).  Regulation requires notice and 
specifies the content of notice, both of proposed rating 
reductions, 38 C.F.R. § 3.305(e), and of final rating 
actions.  38 C.F.R. § 3.103(f) (1999).  There is no 
requirement that all information required be composed as a 
single letter.  Enclosures with a letter are adequate notice.  
The notice letter was effective notice about her rights 
regarding rating reductions, the actions necessary to use her 
rights, and the time constraints associated with acting on 
her rights.

The RO intended the rating action of September 1995 to be the 
final rating action to reduce all three disabilities, 
effective January 1, 1996.  The RO determined it had failed 
to give adequate notice of proposed reduction of the right 
shoulder and left leg scar ratings.  Consequently, the 
October 2, 1995, letter was intended as notice of a final 
rating as to the knee, although, as before, the September 
1995 rating action was enclosed with the letter.

The RO adhered to the timing requirements for rating 
reductions by mailing formal notice of proposed reductions of 
the right shoulder and left leg scar ratings on October 3, 
1995.  Regulation requires a final rating to reduce a 
compensation payment not sooner than 60 days following the 
notice of proposal to reduce the rating.  However, the RO 
had, in fact, informed the appellant of the intent to reduce 
the ratings of the right shoulder and of the left leg scar, 
and that the resulting payments would be at the 10 percent 
rate, by inclusion of the rating decision in the June 3, 
1995, letter.  Consequently, the September 1995 rating was 
effectively the final rating.  The RO acted liberally to 
ensure that the ratings were not reduced until March 1, 1996, 
more than 120 days from the October 3, 1995, notice of 
proposed reduction.  The effect of the timing requirement of 
section 3.105(e) is that a compensation payment may not be 
reduced for a minimum of 120 days following the proposal in 
writing of that reduction.  Brown v. Brown, 5 Vet. App. 413, 
418 (1993).  The appellant suffered no breach of due process 
in the actual timing of the reduction of compensation 
payments for the right shoulder and the left leg scar.  
38 C.F.R. § 3.105(e)

B.  Substantive Requirement

The Secretary of Veterans Affairs has authority to promulgate 
regulations necessary and appropriate to administer VA 
programs.  38 U.S.C.A. § 501 (West 1991).  To reduce certain 
service-connected disability ratings, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied.  Each of the 
ratings here under review were in effect for more than five 
years, measured from the effective date of the rating to the 
effective date of the reduction.  Brown v. Brown, 5 Vet. App. 
413, 416-19 (1993).   Therefore, 38 C.F.R. § 3.344(a) and (b) 
apply.  38 C.F.R. § 3.344(c) (1999).  "When the issue is 
whether the RO is justified in reducing a veteran's protected 
rating, the BVA is required to establish, by a preponderance 
of the evidence and in compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction is warranted."  Kitchens v. Brown, 7 
Vet. App. 320, 325 (1995) citing Brown v. Brown, 5 Vet. App. 
413 (1993).

Section 3.344(a) and (b) provide:

(a) Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Department of Veterans 
Affairs regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected the rating 
agency will consider whether the evidence 
makes it reasonably certain that the 
improvement will be maintained under the 
ordinary conditions of life.  . . . .  
Rating boards encountering a change of 
diagnosis will exercise caution in the 
determination as to whether a change in 
diagnosis represents no more than a 
progression of an earlier diagnosis, an 
error in prior diagnosis or possibly a 
disease entity independent of the 
service-connected disability. When the 
new diagnosis reflects mental deficiency 
or personality disorder only, the 
possibility of only temporary remission 
of a super-imposed psychiatric disease 
will be borne in mind.

(b) Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference ``Rating continued pending 
reexamination ------ months from this 
date, Sec. 3.344.'' The rating agency 
will determine on the basis of the facts 
in each individual case whether 18, 24 or 
30 months will be allowed to elapse 
before the reexamination will be made.

38 C.F.R. § 3.344 (1999).  The analysis in this decision 
describes the findings based on which the RO reduced the 
ratings in context of the entire record, as the rules 
governing reduction of disability ratings are 
quintessentially rules about viewing evidence in context.  
The Board will apply these rules to each disability in turn.

1.  Right Shoulder

The RO reduced the disability rating based on the orthopedic 
examination of November 1994.  The original grant of service 
connection for the right shoulder was based on a February 
1990 examination that made objective findings such as 
enlargement, tenderness, and limitation of motion, but no 
specific diagnosis of a pathology.  The diagnosis was 
shoulder impairment with pain with mild neurological pattern.  
The examiner noted the marked subjective features.  Prior VA 
physical therapy examination had noted other objective 
findings.  The rating that authorized payment of compensation 
at the 10 percent rate used the primary diagnostic language 
of the February 1990 examiner, naming the disability 
"shoulder impairment," and rated the disability as one not 
listed in the VA rating schedule, applying the rating 
criteria for impairment of clavicle or scapula.  See 
38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5003 (1999).

In reviewing the records to determine whether the November 
1994 orthopedic examination was full and complete, it is 
noteworthy that the prior VA examinations performed only 
clinical examinations and manipulations to diagnose and 
assess the right shoulder, with several x-ray studies also 
obtained, all negative.  The November 1994 examiner performed 
a fully comparable examination.  He reported differences 
between objective findings and subjective complaints in 
greater detail than had been done previously.  Each examiner 
prior to November 1994 noted the appellant's complaints of 
pain, but none found limitation of motion of a compensable 
degree, other than the November 1992 neurology examiner, and 
that was actually a notation of noncooperation rather than a 
finding of limitation of motion.

The extensive treatment records post-dating the initial VA 
examination for compensation purposes contain references to 
right shoulder pain, but only the October 1995 physical 
therapy record noted flexion or abduction of the arm limited 
to lower than shoulder level.  The January 1996 reevaluation 
showed elevation of the arm above the shoulder.  

Review of the record pertaining to industrial history shows 
that the appellant's statements about her work limitations 
referred primarily to her psychiatric status, not her right 
shoulder.  The vocational rehabilitation report of May 1990 
noted that the appellant then worked as a typist, which fact 
is inconsistent with her reports of hand problems related to 
her right shoulder.  Moreover, her reason for wishing to 
change jobs was not related to her disability, but to career 
aspirations, and she articulated a preference for an 
occupation likely to have similar physical requirements.  
Likewise, the neuropsychiatric testing of record showed she 
could do fine motor activities, a finding inconsistent with 
her various reports.  Thus, the historical record does not 
show that the appellant's 10 percent right shoulder rating 
was authorized or continued based on examinations more full 
or complete than that on which the reduction was based.  A 
more full and complete examination was not necessary prior to 
reduction of the rating to prevent overlooking evidence 
supportive of continuation of the rating that past, more 
complete, examinations had produced.  38 C.F.R. § 3.344(a).

The November 1994 VA examination was as full and complete as 
any prior examination of record.  It comprised both 
neurologic and orthopedic elements, as had the prior 
examinations.  The orthopedic examiner was especially 
diligent in determining whether there was physiologic basis 
for complaints of pain and limitation of motion.  Although 
the appellant testified as to the inadequacy of the 
examination, she made no specific objection regarding the 
shoulder examination.  Her complaints about the examiner's 
personal manner do not amount to evidence of the inadequacy 
of the examination for rating purposes, even under the 
stringent standards of adequacy for examinations in the 
context of rating reductions.

Much of the appellant's complaints over the years have had to 
due with pain as the cause of limitation of motion and the 
predominant disabling factor of her right shoulder condition.  
The August 1990 and the July 1993 rating actions do not 
reveal the reason for rating the right shoulder under the 
chosen diagnostic codes.  The Board infers that the RO 
considered the combined disabling effects of limitation of 
motion and pain in the shoulder and selected a code that 
permits rating on impairment of function.  Regulations 
provide specifically for consideration of the disabling 
effect of pain, fatigability, and similar factors in rating 
orthopedic disabilities in which limitation of motion is an 
element.  See 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Rating by analogy, see 
38 C.F.R. § 4.20 (1999), to a diagnostic code that provides 
for rating impairment of function, it is reasonable to 
consider painful movement as analogous to painful joint 
motion in arthritis.  See 38 C.F.R. § 4.59 (1999).  Actual 
painful motion would then be a basis of a 10 percent rating 
where the pain is related to the affected joint by 
observation of the examiner.  Id.

Given that the November 1994 orthopedist's conclusions went 
fundamentally to the distinction between objective or 
physiologic versus subjective or other bases for complaints 
of pain and the functional effect of pain, the examination 
report was responsive to the rating concerns about pain and 
associated phenomena raised in sections 4.40, 4.45, and 4.59.  
Thus, even considering the applicability of those sections to 
the evaluation of the appellant's right shoulder disability, 
the November 1994 orthopedic examination was as full and 
complete as the examinations upon which the 10 percent rating 
was granted and continued.

The appellant's right shoulder disability is not a 
"disease[] subject to temporary or episodic improvement," 
within the meaning of section 3.344(a).  That is, it is not 
shown by the record to be due to a disease that by its nature 
renders evaluation based on a single examination likely to 
produce a misleading or inaccurate result notwithstanding 
that the single examination is full and complete.  Moreover, 
review of the entire record reveals that there are no medical 
reports or reports by the appellant to suggest that her right 
shoulder has had temporary or episodic improvement such as 
would make reduction of the rating based on a single 
examination contrary to the intent of section 3.344(a).  The 
reduction of the appellant's right shoulder disability rating 
based on a single examination complied with the regulation.  
38 C.F.R. § 3.344(a).

The record does not show the right shoulder to be 
asymptomatic with rest, nor was it examined after a period of 
rest.  Thus, the regulatory caution against relying upon 
examinations of such conditions under such circumstances in 
inapplicable in this to the right shoulder disability.  Id.

The final questions are whether, seen in context of the 
entire record, the November 1994 examination showed material 
improvement and whether the evidence makes it reasonably 
certain that that improvement will be maintained under the 
ordinary conditions of life.  The November 1994 examination 
showed a range of motion that was not compensable.  
Significantly, the examiner noted "[v]ery little found 
objectively on examination to substantiate the patient's 
claim to [sic] pain and discomfort."  The examination did 
show material improvement in the appellant's right shoulder 
disability.

Over a year passed from the date of the examination upon 
which the RO based the reduced rating and the effective date 
of the rating.  During that time, the appellant sought 
treatment at a VA pain clinic, where her right shoulder 
complaints were thought to be secondary to fibromyalgia, and 
she had VA physical therapy.  The RO issued a supplemental 
statement of the case that shows consideration of this 
additional evidence.  The physical therapy records provided 
no objective basis for the appellant's complaints, and they 
show that the limitation of motion noted in the October 1995 
record had abated by January 1996 without recurrence prior to 
the March 1, 1996, date of reduction.  Given that the 
November 1994 examiner found no objective disablement due to 
the diagnosed possible rotator cuff contusion with slight 
impingement, and that the pain clinic diagnosed the shoulder 
complaints as related to a condition that is not service 
connected, the Board is persuaded that the evidence upon 
which the reduction is based made it reasonably certain that 
the material improvement in the service-connected right 
shoulder condition would likely continue under the ordinary 
conditions of life.  See 38 C.F.R. § 4.10 (1999); Brown, 5 
Vet. App. at 420-21.

In sum, the preponderance of the evidence clearly showed that 
reduction in rating of the right shoulder disability was 
warranted.  38 C.F.R. § 3.344(a).  In the face of such a 
preponderance, delay for future examination was not required.  
38 C.F.R. § 3.344(b).

2.  Scar of the Left Leg

The scope of the disability comprised by the scar rating is 
limited to the scar itself.  The disability for the left knee 
comprehends the hyperesthesia or paresthesia (as diagnosed in 
the initial VA compensation examination) that the appellant 
has also reported, as the rating nomenclature indicates.  
Thus, this decision considers only the scar, and not 
disability attributed to the left knee contracture with 
hyperesthesia and gait dysfunction, which will be the subject 
of a Board decision when and if the Board ultimately reaches 
that issue.  See REMAND, infra.

The February 1990 VA examination report and evidence of 
record at that time shows the initial, August 1990, 
disability rating was based on findings of pain and 
sensitivity in the scar from the laceration of the left 
lower, medial, anterior leg, variously described as 
hyperesthesia and hypersensitivity.  The disability was 
denominated as painful scar and rated under the corresponding 
diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7804 
(1999).  No examination had found any functional limitation 
of the leg due to the scar, or loss of muscle or tissue mass.

The examination of November 1992 made essentially the same 
findings as had been made previously.  The entire outpatient 
record as it pertains to the scar indicates unremitting 
complaints of pain.  All examinations of the scar were 
essentially limited to notation of the appellant's subjective 
report and of her response to palpation of the scar.

The appellant had two VA examinations of the scar in November 
1994.  The first, a general surgical consultation, noted the 
appellant's history regarding the scar, including, as 
history, some tenderness in the scar with hypersensitivity 
when the scar is touched and no functional defect in the 
scar.  There was no entry on the report under the heading 
"Subjective findings."  As "Objective findings," the 
examiner described the appearance of the scar and the absence 
of any functional defect resulting from it.  The examiner 
also reported hypersensitivity in the scar on moving the leg.  
Finally, the examiner reported the appellant had discomfort 
of the scar when wearing tight clothing, although there was 
no statement that the appellant wore tight clothing during 
the examination.  The Board concludes that the examiner 
entered the appellant's report as an objective observation.  
The report showed no attempt to ascertain the physiologic 
basis of the essentially subjective reports by the appellant.  
The probative value of the general surgical examination 
report is to confirm the absence of functional impairment due 
to the scar, the appellant's consistent prior behavior on 
examination, and her reiteration of hypersensitivity.

The second November 1994 examination was an orthopedic 
examination.  It was significantly different from the 
preceding examinations of the scar.  The November 1994 
examiner employed his expertise as an examiner to determine 
whether there was a physiologic basis for the appellant's 
reports of pain and other hypersensitive reactions.  
Significantly, the record does not show any other attempt to 
make a differential diagnosis between pain of physiologic 
origin and pain of other origin.  The November 1994 
orthopedic examination was therefore superior to all 
preceding examinations of the scar.  It far outweighs them in 
probative value.  It showed persuasively a lack of 
physiologic basis for the appellant's reported pain and 
sensitivity.

The appellant testified specifically that the examiner did 
not examine her scar.  As with the right shoulder, the 
credible report of the skilled examiner that he distracted 
the appellant from awareness of his examination to enable him 
to confirm or rule out objectively a physiologic basis for 
the subjectively reported pain must be taken to have greater 
probative value on the question of the adequacy of the 
examination than does the appellant's testimony.  Her 
testimony that he did not touch the scar, given her 
explanation why she would know if he had, is consistent with 
the examiner's report and not evidence of the inadequacy of 
the examination.

Regulation requires consideration of an entire history and 
the contribution of the findings of practitioners in related 
fields to determine whether an examination based on which a 
rating was reduced was full and complete.  38 C.F.R. 
§ 3.344(a).  In light of the long history of the suspicions 
of practitioners in multiple disciplines about the 
physiologic basis of the appellant's various complaints, 
symptoms, and behaviors, it was both appropriate and 
necessary for the November 1994 orthopedic examiner to 
perform the differential examination that he did.  Moreover, 
it shows up a significant defect in all prior examinations.  
In consideration of all the historical and multidisciplinary 
factors recited in the regulation, the November 1994 
orthopedic examination based upon which the RO proposed and 
then finally reduced the disability rating of the scar was at 
least as full and complete as those on which the rating had 
been authorized and continued.  38 C.F.R. § 3.344(a).

The left leg scar was not shown by the record to be subject 
to temporary or episodic improvement.  Reduction based on a 
single examination was not precluded by regulation.  Id.

The question whether the November 1994 examination 
demonstrated material improvement is curious in the context 
of this disability and the findings of the November 1994 
orthopedic examiner.  In actuality, the examination 
undermined the medical basis of the initial award of service 
connection.  The failure of the appellant to demonstrate a 
reaction to examination when unaware of the examination is 
very persuasive that her reported pain in the scar is not 
physiologic, i.e., the source of her subjective pain is not 
the scar.  Thus, the question of material improvement is 
essentially inapposite to the facts.  Consistent with this 
finding, the RO in April 1995 changed the diagnostic 
nomenclature from painful scar to "scar," and the 
diagnostic code employed from that for painful scars to 
"scar, other," Compare 38 C.F.R. § 4.119, Diagnostic Code 
7804 with Diagnostic Code 7805 (1999).

Whereas the November 1994 examination revealed that the 
appellant in fact does not have a painful scar of the left 
leg by objective demonstration, the evidence as a whole must 
be seen as reasonably certain to indicate that the absence of 
objectively demonstrable pain will continue under the 
ordinary circumstances of life.  38 C.F.R. § 3.344(a).

The probative weight of the November 1994 orthopedic 
examination creates the preponderance of the evidence 
required to justify reduction of a long stable disability 
rating.  Kitchens, 7 Vet. App. 320; Brown, 5 Vet. App. 413.  
The propriety of the reduction of this rating was not 
doubtful, and reexamination was not required.  38 C.F.R. 
§ 3.344(b).

II.  PTSD

When the RO denied the appellant's claim for service 
connection for PTSD, and the appellant did not appeal within 
one year of the date of the letter notifying her of the 
denial, that decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.160(d) (1999).  To reopen the 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1993 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  Once a claim is reopened, it will be determined 
whether it is well grounded, and if so, once the duty to 
assist has been satisfied, it will be decided on its merits.  
Winters v. West, 12 Vet. App. 203 (1999).

In June 1993, the RO found that the evidence then of record 
did not show a relationship between then diagnosed 
generalized anxiety disorder and service or between a 
psychiatric disorder and any trauma in service, such as with 
PTSD.

VA outpatient treatment records and VA examination diagnoses 
submitted since June 1993 show both diagnoses of PTSD and a 
relationship between that diagnosis and the April 1988 MVA in 
service.  This evidence clearly fits within the definition of 
new and material evidence.  38 C.F.R. § 3.156(a) (1999).  The 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)).

The appellant has submitted competent medical evidence of a 
current diagnosis of PTSD.  She has submitted evidence of an 
event in service, which satisfies the requirement of evidence 
of a trauma in service.  She has submitted competent medical 
opinion that the PTSD is linked to the trauma.  The claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

VA has a duty to assist appellants to develop facts pertinent 
to a well-grounded claim.  Id.  The appellant's testimony 
regarding rape and sexual abuse in service raise additional 
avenues for her to establish her claim for PTSD.  VA must 
assist her to develop the pertinent facts.  Id.



ORDER

Restoration of 10 percent ratings for a right shoulder 
disability and for a painful scar of the left lower leg is 
denied.

To the extent the appellant has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for PTSD, and shown that claim to be well 
grounded, the appeal is granted.


REMAND

The November 1990 orthopedic examination report notes that 
the examiner was awaiting reports of an EMG (electromyogram) 
and neurology consultation regarding the appellant's gait 
dysfunction to render a final diagnosis.  Those reports are 
not of record.  Gait dysfunction is an element of the 
appellant's service-connected left knee disability.

The rating of the disability had been in effect for more than 
five years when the RO reduced the rating and corresponding 
compensation payments.  Appellate review of that action 
requires that the Board determine whether the examination 
based upon which the rating was reduced was as full and 
complete as those based upon which the compensation payments 
were authorized or continued.  38 C.F.R. § 3.344(a), (c) 
(1999).  The Board cannot ascertain from the record whether 
reports of the EMG and neurology consultation referenced in 
the November 1990 examination report are missing from the 
record or were never done.  The Board needs either the 
reports or some memorandum from an authorized individual 
explaining their absence from the record to determine if 
current examinations for evaluation of the appellant's 
disability are as full and complete as those upon which the 
reduced rating was earlier authorized or continued.

The appellant has reported rape and sexual abuse in service.  
VA Adjudication Manual M21-1, Part III,  5.14(c) (April 30, 
1999) provides specifically for development of PTSD claims 
that include allegations of personal assault, such as sexual 
assault.  The Court has ruled these manual provisions to be 
substantive rules of law that are the equivalent of VA 
regulations.  Patton v. West, 12 Vet. App. 272 (1999).  The 
RO should develop the evidence fully, consistent with the 
pertinent manual provisions.

To the extent that the appellant claims PTSD as related to 
the motor vehicle accident in service, the RO should give due 
consideration to 38 C.F.R. §§ 3.1(m), 3.301(a), (d) (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the EMG and 
neurology consultation related to the 
appellant's left leg gait dysfunction 
referenced in the November 1990 VA 
orthopedic examination were accomplished 
and associate the reports with the claims 
folder if obtained.  If the reports 
cannot be produced, an authorized RO 
employee is to file a memorandum in the 
claims folder stating the actions taken 
to obtain the report and the result of 
the effort.

2.  Develop the evidence pertaining to 
the appellant's allegations of rape and 
sexual assault in service as they relate 
to her claim for PTSD through such means 
as are indicated in and consistent with 
VA Manual M21-1, Part III,  5.14(c).  
Associate any information obtained with 
the claims folder.

3.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
Consideration should be given to the 
provisions of 38 C.F.R. §§ 3.1(m), 
3.301(a), (d) (1999).  If any claim on 
appeal remains denied, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and allow an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



